In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-15-00293-CR


                         IN RE DONALD AEKINS, RELATOR

                              ORIGINAL PROCEEDING

                                  October 15, 2015

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


       Relator Donald Aekins, a Texas prison inmate appearing pro se, filed a petition

asking the court to issue a writ of mandamus against respondent, the Honorable Brenda

Kennedy, judge of the 403rd District Court of Travis County. At our request the State,

as real party in interest, filed a response.   We will dismiss the case for want of

jurisdiction.


                                     Background


       At a trial presided over by Judge Kennedy, the jury found Aekins guilty on three

counts of sexual assault and sentenced him to fifty-five years’ confinement in prison on

each count, to run concurrently. State v. Aekins, No. D-1-DC-12-904056 (403rd Dist.
Ct., Travis County, Tex. Oct. 25, 2012). The San Antonio Court of Appeals vacated the

trial court’s judgment under count three and otherwise affirmed the judgment. The

Court of Criminal Appeals affirmed the San Antonio court’s decision. Aekins v. State,

No. 04-13-00064-CR, 2013 Tex. App. LEXIS 13694 (Tex. App.—San Antonio Nov. 6,

2013) (mem. op., not designated for publication), aff'd, 447 S.W.3d 270 (Tex. Crim. App.

2014).


         Appearing pro se, and pursuant to Chapter 64 of the Code of Criminal

Procedure, Aekins filed a motion for post-conviction DNA testing in the 403rd District

Court. Judge Kennedy denied relief by written order. Aekins appealed the decision to

the Third Court of Appeals and the case was transferred to this court by order of the

Supreme Court of Texas.1 The appeal was docketed in this court as case number 07-

15-00139-CR and is pending.


                                          Analysis


         The present original proceeding concerns post-trial motions Aekins filed in the

trial court, following its order under Chapter 64. Specifically, in his petition Aekins seeks

our order compelling Judge Kennedy to set for hearing or rule on his motions: (1) to

supplement the appellate record; (2) for a free appellate record, and (3) for appointment

of appellate counsel. Under issues one and two, the motions concerning the record

stem from Aekins’ expressed need to review the record of his criminal trial in order to

prepare his brief in the appeal of the Chapter 64 order.          On our own motion, we

obtained the trial court record of Aekins’ trial and supplied him a copy, recorded


         1
             See TEX. GOV’T CODE ANN. § 73.001 (West 2013).

                                             2
electronically on a disk. As for his third mandamus issue, we have this day issued an

order in Aekins’ appeal, addressing and resolving his request for appellate counsel.2


       Because Aekins now possesses the record from State v. Aekins, No. D-1-DC-12-

904056, and because his request for appointed counsel has been resolved, we find

each issue he presented in his petition for mandamus is moot. A case becomes moot if

“the issues presented are no longer live or the parties lack a legally cognizable interest

in the outcome.” Harlow Land Co., Ltd. v. City of Melissa, 314 S.W.3d 713, 716 (Tex.

App.—Dallas 2010, no pet.). A court lacks subject matter jurisdiction over a case that

has become moot. Id. Aekins’ petition for writ of mandamus is accordingly dismissed

for want of jurisdiction.




                                                James T. Campbell
                                                    Justice


Do not publish.




       2
        Aekins v. State, No. 07-15-00139-CR (Tex. App.—Amarillo Oct. 15, 2015) (per
curiam order) (not designated for publication).

                                            3